DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-8, 9-13, and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-6 of U.S. Patent No. 10,957,177 in view of Torrione (US 20160130917).
Claims 1, 4-6, 9-12, 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,361,646 in view of Torrione (US 20160130917).
The differences between the instant application claims and the patented claims is that the instant application claims recite “determine a rig state of the drilling operations responsive to the image information received from the one or more cameras; compare the determined rig state to a preset threshold; and cause a corrective action to be implemented if the determined rig state is outside of the preset threshold”.
However, Torrione teaches determine a rig state of the drilling operations responsive to the image information received from the one or more cameras (FIG. 5, step 310; see [0037]-[0038], estimating rig state; see [0027]);
compare the determined rig state to a preset threshold (the preset thresholds are the states and state transitions shown in FIGS. 2-3; see [0011], automated identification of dangerous or uncommon states and state transitions; see [0018], identify and flag uncommon events; see [0027]; see [0030], Information from the estimated rig state is also provided to systems for the identification of uncommon or dangerous state transitions and automated rig control systems; see [0034], accurately enumerate likely and dangerous transition probabilities by incorporating a priori expert information about realistic state transitions and state transitions that should be rare or impossible (e.g., a transition from “drilling” directly to “out of hole” most likely indicates a sensor failure or error, other transitions may indicate dangerous or environmentally unsafe behaviors or situations); and 
cause a corrective action to be implemented if the determined rig state is outside of the preset threshold (see [0011], Alerts regarding uncommon scenarios may be presented to the user in plain-English descriptions of the observed state; see [0018], identify and flag uncommon events, presenting information about these events to the end-user in plain English; see [0034]).
At the time before the effective filing dates of the claimed invention, it would have been obvious to one of ordinary skills in the art to use Hoteit’s teachings to determine a rig state of the drilling operations responsive to the image information received from the one or more cameras; compare the determined rig state to a preset threshold; and cause a corrective action to be implemented if the determined rig state is outside of the preset threshold in order to enable improved low-level processing by incorporating rig state into decision making, and enable improved T&M analyses and processing by providing automatically annotated video feeds for rig understanding, enable automated identification of dangerous or uncommon states and state transitions, enables improved automated decision making and rig control (Torrione; [0010]-[0012]).

Claim Objections
Claims 9-13 are objected to because of the following informalities: “the one or more data processors” should be “the one or more . Appropriate correction is required.

Claims 11 and 16 are objected to because of the following informalities: claim 11 and claim 16 are redundant since they recite the same limitations. Appropriate correction is required.

Claims 15-17 are objected to because of the following informalities: “the processor” should be “the one or more processors”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-11, 13-16, 18-20, 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torrione (US 20160130917).

As to claim 1, Torrione discloses a computer vision system for a drilling rig (FIG. 4), the computer vision system comprising: 
a processor adapted to receive image information from one or more cameras, wherein each of the one or more cameras is trained on one or more locations of a drilling rig or equipment associated with the drilling rig, thereby defining a drilling rig area and is adapted to provide image information associated with the drilling rig area during drilling operations (FIG. 4, processor 110 and cameras 102); 
a memory coupled to the processor (see [0038], processor 110 is also capable of compiling rig state data, estimating global rig state, or both [i.e. implicitly includes a memory]), wherein the memory comprises instructions executable by the processor to: 
determine a rig state of the drilling operations responsive to the image information received from the one or more cameras (FIG. 5, step 310; see [0037]-[0038], estimating rig state; see [0027]);
compare the determined rig state to a preset threshold (the preset thresholds are the states and state transitions shown in FIGS. 2-3; see [0011], automated identification of dangerous or uncommon states and state transitions; see [0018], identify and flag uncommon events; see [0027]; see [0030], Information from the estimated rig state is also provided to systems for the identification of uncommon or dangerous state transitions and automated rig control systems; see [0034], accurately enumerate likely and dangerous transition probabilities by incorporating a priori expert information about realistic state transitions and state transitions that should be rare or impossible (e.g., a transition from “drilling” directly to “out of hole” most likely indicates a sensor failure or error, other transitions may indicate dangerous or environmentally unsafe behaviors or situations); and 
cause a corrective action to be implemented if the determined rig state is outside of the preset threshold (see [0011], Alerts regarding uncommon scenarios may be presented to the user in plain-English descriptions of the observed state; see [0018], identify and flag uncommon events, presenting information about these events to the end-user in plain English; see [0034]).

As to claim 2, Torrione further discloses wherein the processor is further adapted to receive additional drilling operations information, and wherein the instructions further comprise instructions executable by the processor to determine the rig state responsive to both the image information and the additional drilling operations information (FIG. 5, step 308 compiling multiple sources of rig data; see also [0038], The system may also include at least one sensor 120 for measuring at least one variable related to global rig state wherein the sensor 120 is operably connected to the processor 110).

As to claim 3, Torrione further discloses wherein the additional drilling operations information comprises at least one of well plan historical data, surface sensor data, or downhole sensor data (FIG. 5, step 308 compiling multiple sources of rig data; see also [0038], The system may also include at least one sensor 120 for measuring at least one variable related to global rig state wherein the sensor 120 is operably connected to the processor 110; see [0018], multiple sensors 120, which may provide information such as measured surface readings or down-well measurements, RSE uses computer vision and machine learning algorithms specifically designed to estimate the rig state from video cameras 102).

As to claim 4, Torrione further discloses wherein the instructions further comprise instructions executable by the processor to cause an alert, cause an alarm, alter or stop one or more drilling parameters, or cease operation of equipment (FIG. 4, alarm system 114; FIG. 5, alerting staff at step 316; see [0011], [0018], [0030]).

As to claim 6, Torrione further discloses wherein the instructions further comprise instructions executable by the processor to cause at least one of sending an alert, sounding or providing an audio alarm, sounding or providing a visual alarm, or adjusting one or more drilling operations as the corrective action (FIG. 4, alarm system 114; FIG. 5, alerting staff at step 316; see [0011], [0018], [0030]).

As to claim 8, Torrione further discloses wherein the instructions further comprise instructions executable by the processor to cause at least one of changing a color of a person on the display, changing a size of the person on the display, changing a size of a location of the person on the display, providing a flashing light on the display, providing a flashing representation of the person on the display, or adding a warning message on the display as changing the display (see [0018], The resulting information about rig state may then be incorporated into a display, along with other relevant pieces of information (e.g., video frames) and the state information is used to improve algorithm performance by altering the relative importance of the variables under consideration and other algorithm-level modifications. The information may also be used to form T&M databases 112 and reports, and to annotate the collected video with relevant T&M information. This would allow, for example, someone to immediately jump to all the instances of “roughneck engaged” or “adding barite to the pits” in a video feed. The information can help identify and flag uncommon events, presenting information about these events to the end-user in plain English; see [0031], In addition to altering real-time processing and generally improving rig operations, computer vision based rig state detection and personnel tracking may also be used to automatically annotate video data as it is collected, along with the rig state, number of persons in scene, and other relevant sensor information).

As to claims 9-11, 13-14 and 16, computer readable medium claims 9-11, 13-14 and 16 correspond to system claims 1, 4, 6, 2-3 and 6, recite the same features as those recited in claims 1, 4, 6, 2-3 and 6, respectively, and are therefore rejected for the same reasons as used above in rejecting claims 1, 4, 6, 2-3 and 6.

As to claim 15, Torrione further discloses wherein the instructions further comprise instructions executable by the processor to monitor the drilling rig operations as the corrective action (see [0018], the resulting information about rig state may then be incorporated into a display, along with other relevant pieces of information (e.g., video frames) and the state information is used to improve algorithm performance by altering the relative importance of the variables under consideration and other algorithm-level modifications … This would allow, for example, someone to immediately jump to all the instances of “roughneck engaged” or “adding barite to the pits” in a video feed. The information can help identify and flag uncommon events, presenting information about these events to the end-user in plain English. It may also be used to automate and generally improve rig behaviors; see also [0039], the model variables can be updated in real time, the compiled data may be displayed to a user).

As to claims 18-20, method claims 18-20 correspond to system claims 1, 4 and 6, recite the same features as those recited in claims 1, 4 and 6, respectively, and are therefore rejected for the same reasons as used above in rejecting claims 1, 4 and 6.

As to claim 24, Torrione further discloses further comprising obtaining surface sensor data, and wherein determining the rig state comprising determining responsive to both the image information and the surface sensor data (FIG. 5, step 308 compiling multiple sources of rig data; see also [0038], The system may also include at least one sensor 120 for measuring at least one variable related to global rig state wherein the sensor 120 is operably connected to the processor 110; see [0018], multiple sensors 120, which may provide information such as measured surface readings or down-well measurements, RSE uses computer vision and machine learning algorithms specifically designed to estimate the rig state from video cameras 102).

As to claim 25, Torrione further discloses further comprising obtaining downhole sensor data, and wherein determining the rig state comprising determining responsive to both the image information and the downhole sensor data (FIG. 5, step 308 compiling multiple sources of rig data; see also [0038], The system may also include at least one sensor 120 for measuring at least one variable related to global rig state wherein the sensor 120 is operably connected to the processor 110; see [0018], multiple sensors 120, which may provide information such as measured surface readings or down-well measurements, RSE uses computer vision and machine learning algorithms specifically designed to estimate the rig state from video cameras 102).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 12, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrione (US 20160130917) in view of Hoteit et al (US 20040124009).

As to claim 5, Torrione fails to explicitly disclose wherein the instructions further comprise instructions executable by the processor to increase a speed of the one or more drilling operations, decrease the speed of the one or more drilling operations, or stop the one or more drilling operations as the corrective action.
However, Hoteit teaches wherein the instructions further comprise instructions executable by the processor to increase a speed of the one or more drilling operations, decrease the speed of the one or more drilling operations, or stop the one or more drilling operations as the corrective action (see [0167], imposes a safe drill string velocity; [0170]-[0171], the corrective action may be to suspend drilling operations; see also [0182], if the drilling process is tripping in or out and the override unit has merely prevented the drill string from exceeding the maximum tripping speed, control may be handed back directly to the rig controller for continuation of the overridden process. If, on the other hand, a potentially dangerous kick has been prevented, the override unit may suspend further rig processes).
At the time before the effective filing dates of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Torrione using Hoteit’s teachings to increase a speed of the one or more drilling operations, decrease the speed of the one or more drilling operations, or stop the one or more drilling operations as the corrective action in order to detect when an undesirable drilling event is occurring or is likely to occur and then controls rig operation to avert or mitigate the event (Hoteit; [0040]).

As to claim 12, computer readable medium claim 12 corresponds to system claim 5, recites the same features as those recited in claim 5, and is therefore rejected for the same reasons of obviousness as used above in rejecting claim 5.

As to claim 21, method claim 21 corresponds to system claim 5, recites the same features as those recited in claim 5, and is therefore rejected for the same reasons of obviousness as used above in rejecting claim 5.

As to claim 22, Torrione fails to explicitly disclose wherein causing the corrective action comprises slowing or stopping all drilling operations.
However, Hoteit teaches wherein causing the corrective action comprises slowing or stopping all drilling operations (see [0167], imposes a safe drill string velocity; [0170]-[0171], the corrective action may be to suspend drilling operations; see also [0182], if the drilling process is tripping in or out and the override unit has merely prevented the drill string from exceeding the maximum tripping speed, control may be handed back directly to the rig controller for continuation of the overridden process. If, on the other hand, a potentially dangerous kick has been prevented, the override unit may suspend further rig processes).
At the time before the effective filing dates of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Torrione using Hoteit’s teachings to include wherein causing the corrective action comprises slowing or stopping all drilling operations in order to detect when an undesirable drilling event is occurring or is likely to occur and then controls rig operation to avert or mitigate the event (Hoteit; [0040]).

As to claim 23, Torrione fails to explicitly disclose further comprising obtaining well plan historical data, and wherein determining the rig state comprising determining responsive to both the image information and the well plan historical data.
However, Hoteit teaches obtaining well plan historical data, and wherein determining the rig state comprising determining responsive to both the image information and the well plan historical data (FIG. 9, prior information 430; see [0052]).
At the time before the effective filing dates of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Torrione using Hoteit’s teachings to include obtaining well plan historical data, and wherein determining the rig state comprising determining responsive to both the image information and the well plan historical data in order to detect when an undesirable drilling event is occurring or is likely to occur and then controls rig operation to avert or mitigate the event (Hoteit; [0040]).

Claim(s) 7, 17, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrione (US 20160130917) in view of Rosano et al (US 20170314369).

As to claim 7, Torrione fails to explicitly disclose wherein the instructions further comprise instructions executable by the processor to: 
generate a map of the drilling rig or a drilling site associated with the drilling rig responsive to the image information received; 
display the generated map; and 
change the display if the determined rig state is outside of the preset threshold.
However, Rosano teaches generate a map of the drilling rig or a drilling site associated with the drilling rig responsive to the image information received (FIGS. 9-11, create image map; see [0150]; see also FIG. 17A); 
display the generated map (see [0150], the iron roughneck is mapped on to the digital map, which may be displayed on visual interface 251. The pre-established unsafe zone is also mapped on to the digital map and preferably displayed on the visual interface 251); and 
change the display if the determined rig state is outside of the preset threshold (see [0151], If a rig hand 260 is present, a location point will be mapped on to the digital map and preferably displayed on the visual interface 251).
At the time before the effective filing dates of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Torrione using Rosano’s teachings to generate a map of the drilling rig or a drilling site associated with the drilling rig responsive to the image information received; display the generated map; and change the display if the determined rig state is outside of the preset threshold in order to delay or stop potentially dangerous operations if the rig hand is within an unsafe zone at the location of and around the potentially dangerous operation (Rosano; [0033]).

As to claim 17, computer readable medium claim 17 corresponds to system claim 7, recites the same features as those recited in claim 7, and is therefore rejected for the same reasons of obviousness as used above in rejecting claim 7.

As to claim 26, method claim 26 corresponds to system claim 7, recites the same features as those recited in claim 7, and is therefore rejected for the same reasons of obviousness as used above in rejecting claim 7.

As to claim 27, the combination of Torrione and Rosano further discloses wherein changing the display comprises at least one of changing a color of a person on the display, changing a size of the person on the display, changing a size of a location of the person on the display, providing a flashing light on the display, providing a flashing representation of the person on the display, or adding a warning message on the display (Rosano; see [0152], alert the driller on the visual interface 251; see also [0046], [0122]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482